DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 10/06/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst (US 2017/0313337).
In re claim 11, Horst discloses a rear leg frame (102) having a first side segment (112) fixedly connected with a first coupling part (122); a front leg frame (104) having a second side segment (114) fixedly connected with a second coupling part (132), and a handle frame (106) having a third side segment (116) and a grip portion (118) pivotally connected with each other, the third side segment being fixedly connected with a third coupling part (134), the second and third coupling parts being respectively connected pivotally with the first coupling part (fig. 4); a locking part (184) carried with the third coupling part, the locking part being engaged with the first coupling part for locking the rear and front leg frames and the handle frame in an unfolded state; a latching mechanism (178) operable to lock and unlock the grip portion with respect to the third side segment; and a linking part (178) coupling the locking part (184) to the grip portion so that a folding rotation of the grip portion relative to the third side segment causes the locking part to move and disengage from the first coupling part for unlocking the rear and front leg frames and the handle frame, thereby allowing folding of the child stroller apparatus (par. 30-39).
In re claim 12, Horst discloses the linking part includes a cable (190) having a first end connected with the grip portion and a second end connected with the locking part.
In re claim 13, Horst discloses the grip portion is fixedly connected with a barrel (194), and the first end is anchored to the barrel (fig. 11).
Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614